J-A15040-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 MATTHEW DUNLEAVY                :            IN THE SUPERIOR COURT OF
                                 :                 PENNSYLVANIA
                Appellant        :
                                 :
                                 :
           v.                    :
                                 :
                                 :
 THE SECRETARY OF HOUSING AND    :            No. 1213 WDA 2021
 URBAN DEVELOPMENT               :
           v.                    :
                                 :
                                 :
 U.S. BANK NATIONAL ASSOCIATION, :
 AS TRUSTEE FOR THE RAMC TRUST, :
 SERIES 2016-CTT                 :

                Appeal from the Order Entered September 17, 2021
              In the Court of Common Pleas of Westmoreland County
                     Civil Division at No(s): No. 4011 of 2020

BEFORE: BOWES, J., KUNSELMAN, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                      FILED: OCTOBER 19, 2022

      Matthew Dunleavy (“Dunleavy”) appeals from the order granting the

petition filed by U.S. Bank National Association, as Trustee for the RMAC Trust,

Series 2016-CTT (“U.S. Bank”) to strike or open (“petition to strike”) a default

judgment that Dunleavy obtained in this quiet title action, and U.S. Bank’s

petition to intervene in the action. We quash the appeal.

      The trial court summarized the relevant factual and procedural history

as follows:

            [Dunleavy] filed a complaint to quiet title on November 9,
      2020 against the Secretary of Housing and Urban Development
      [(“HUD”)]. The complaint was reinstated on March 29, 2021.
      . . . [Dunleavy] seeks to quiet title in relation to a reverse
J-A15040-22


      mortgage executed and delivered to HUD on November 29,
      2004[,] and recorded on December 6, 2004[,] by mortgagors
      Marian Salmon and Agnes M. Goodwin. [Dunleavy] alleged that
      the reverse mortgage was in fact satisfied and HUD merely failed
      to file the required statement of satisfaction.

             HUD did not respond to the complaint to quiet title. As a
      result, [Dunleavy] filed a praecipe to enter default judgment on
      April 30, 2021. For reasons unknown to this court, the praecipe
      was filed on that date, but final judgment was not entered until a
      motion to enter final judgment was filed on June 4, 2021.
      Between the filing of the praecipe and the motion, [U.S. Bank]
      learned of the lawsuit and filed an answer and new matter on May
      26, 2021[,] claiming to be the real party in interest to the reverse
      mortgage at issue in the case. [Dunleavy acknowledged receipt
      of U.S. Bank’s answer and new matter and indicated to U.S.
      Bank’s counsel he was amicable to a resolution]. No further action
      was taken in regards to this answer and new matter. According
      to U.S. Bank, this was because counsel believed through
      conversations with [Dunleavy] that a resolution was possible.

             Upon learning of the June 4, 2021 order, U.S. Bank filed a
      [petition to strike]. The court entered an order granting the
      request on June 28, 2021 and struck the default judgment entered
      on June 4, 2021. After learning that U.S. Bank had also filed a
      petition to intervene, which had not been addressed, this court
      stayed both the June 4, 2021 default judgment and the June 28,
      2021 order granting the petition to strike the judgment pending a
      hearing on U.S. Bank’s petition to intervene.

Trial Court Opinion, 9/17/21, at 1-3 (unnecessary footnotes, citations, and

capitalization omitted).

      The trial court conducted a hearing on the petition to intervene on

August 6, 2021. Thereafter, on September 17, 2021, the court entered an

order reinstating the June 28, 2021 order striking the default judgment and

granting U.S. Bank’s petition to intervene. Dunleavy filed a timely notice of

appeal, and both he and the trial court complied with Pa.R.A.P. 1925. In this


                                     -2-
J-A15040-22


Court, U.S. Bank has filed a motion to quash the appeal on the basis that the

September 17, 2021 order is interlocutory and non-appealable. This Court

denied U.S. Bank’s motion without prejudice to re-raise the issue in its

appellate brief.

      Dunleavy raises the following issues for our review:

      1. Whether this matter is properly before this Court as an appeal
         from a collateral order?

      2. Whether the trial court erred as a matter of law or abused its
         discretion when it permitted U.S. Bank to intervene in this
         action after the trial court entered a final quiet title order in
         Dunleavy’s favor despite the requirement that intervention
         occur “during the pendency of an action?”

      3. Whether the trial court erred as a matter of law or abused its
         discretion by granting U.S. Bank’s petition to open or strike
         Dunleavy’s final judgment when U.S. Bank failed to file a
         petition to intervene before Dunleavy’s final judgment was
         entered?

      4. Whether the trial court erred as a matter of law or abused its
         discretion by granting U.S. Bank’s petition to open or strike
         Dunleavy’s final judgment when U.S. Bank sought to intervene
         after Dunleavy received a final judgment and when U.S. Bank
         failed to record the assignment of mortgage it received on the
         subject property until after Dunleavy filed his quiet title action
         regarding that property?

Dunleavy’s Brief at 4-5.

      In its appellate brief, U.S. Bank has re-raised the issue of whether the

instant appeal should be quashed on the basis that the order appealed from

is interlocutory and non-appealable. Generally, an appeal may only lie from

a final order.     See 42 Pa.C.S.A. § 742; see also Pa.R.A.P. 341(b)(1).

Accordingly, before we may address Dunleavey’s issues, we must first

                                      -3-
J-A15040-22


determine whether the appeal is properly before this Court, as the question of

the appealability of an order implicates our jurisdiction.        See Digital

Communs. Warehouse, Inc. v. Allen Invs., LLC, 223 A.3d 278, 283 (Pa.

Super. 2019).

       We first consider the portion of the order which granted U.S. Bank’s

petition to strike. An order granting a petition to strike or open is considered

an interlocutory and non-appealable order.       See Digital Communs., 223

A.3d at 283 (holding that an order that strikes or opens a default judgment is

not a final order that disposes of the matter because it annuls the original

judgment, and the parties are left as if no judgment had been entered); see

also Pa.R.A.P. 311 Note (explaining that the 1989 amendments to Rule 311

eliminated interlocutory appeals as of right from orders opening, vacating, or

striking off a judgment while retaining the right of appeal from an order

refusing to take any such action).

       Here, the portion of the order which granted U.S. Bank’s petition to

strike the default judgment is interlocutory and non-appealable.1 Therefore,

given our lack of jurisdiction, we quash the appeal as it relates to the portion

of the order granting the petition to strike.




____________________________________________


1 Dunleavy does not contest the motion to quash as it relates to his appeal of
the portion of the order granting U.S. Bank’s petition to strike. Thus, he
implicitly concedes that this Court lacks jurisdiction over that portion of the
order.

                                           -4-
J-A15040-22


      With respect to the portion of the order which granted U.S. Bank’s

petition to intervene, an order granting a petition to intervene is generally

considered an interlocutory and non-appealable order. See In re Manley,

451 A.2d 557, 559 (Pa. Super. 1982) (holding that an order granting

intervention in an ongoing dispute is not a final appealable order); see also

Step Plan Servs., Inc. v. Koresko, 12 A.3d 401, 417 n.4 (Pa. Super. 2010)

(holding that orders allowing intervenor status during ongoing disputes are

ordinarily interlocutory and not immediately appealable).

      However, the collateral order doctrine permits an appeal as of right from

a non-final order which meets the criteria established in Pa.R.A.P. 313(b).

Rule 313(b) permits an immediate appeal as of right from an otherwise

interlocutory order where an appellant demonstrates that the order appealed

from meets the following elements: (1) it is separable from and collateral to

the main cause of action; (2) the right involved is too important to be denied

review; and (3) the question presented is such that if review is postponed

until final judgment in the case, the claimed right will be irreparably lost. See

Pa.R.A.P. 313(b); see also Witt v. LaLonde, 762 A.2d 1109, 1110 (Pa.

Super. 2000). To establish a collateral order, each of the three requirements

must be clearly present. See J.S. v. Whetzel, 860 A.2d 1112, 1117 (Pa.

Super. 2004). In view of the general rule that only final orders are appealable,

Rule 313 is to be narrowly interpreted in order to avoid piecemeal




                                      -5-
J-A15040-22


determinations and protracted litigation. See Commonwealth v. Blystone,

119 A.3d 306, 312 (Pa. 2015).

      Regarding the first element of a collateral order, an order is separable if

“it can be resolved without an analysis of the merits of the underlying dispute”

or “it is ‘entirely distinct’ from the underlying issue in the case.” Id. at 312.

(quoting Commonwealth v. Williams, 86 A.3d 771, 781 (Pa. 2014)). To an

extent, claims subject to the order may share some interrelatedness to the

main cause of action, but a claim subject to the order needs to be

“conceptually distinct from the merits of plaintiff’s claim.” Id. at 312 (quoting

Pridgen v. Parker Hannifin Corp., 905 A.2d 422, 433 (Pa. 2006)).

      Dunleavy argues the portion of the order granting U.S. Bank’s petition

to intervene is immediately appealable as a collateral order pursuant to Rule

313(b). With respect to the first element of a collateral order, Dunleavy baldly

asserts, without discussion or citation to pertinent authority, that U.S. Bank’s

petition to intervene is separable from and collateral to the quiet title action

because it can be decided without evaluating the merits of the quiet title

action. See Pa.R.A.P. 2119 (providing that appellate arguments shall include

“such discussion and citation of authorities as are deemed pertinent”).

      Based on our review, we conclude that Dunleavy has not established

that the order granting U.S. Bank’s petition to intervene is separable from and

collateral to the quiet title action.    Dunleavy concedes that, prior to his

reinstatement of the complaint, HUD assigned the reverse mortgage to U.S.


                                        -6-
J-A15040-22


Bank. Dunleavy’s Brief at 7. Dunleavy further concedes that U.S. Bank is the

present mortgagee of the reverse mortgage encumbering the property and

that he filed his praecipe to enter a default judgment after such the

assignment to U.S. Bank had been recorded. Id. Nevertheless, without notice

to U.S. Bank, Dunleavy obtained a default judgment against HUD, which had

already assigned the reverse mortgage to U.S. Bank. As the default judgment

was binding on all of HUD’s assignees, including U.S. Bank, the question of

whether U.S. Bank should be permitted to intervene cannot “be resolved

without an analysis of the merits of the underlying dispute” and is not “entirely

distinct” or separable from the quiet title action. See Blystone, 119 A.3d at

312 (quoting Williams, 86 A.3d at 781). Nor is the order granting the petition

to intervene “conceptually distinct” from the merits of Dunleavy’s claim. Id.

Thus, Dunleavy has not established that the order satisfies the first element

of a collateral order.2


____________________________________________


2 In support of his claim that the portion of the order granting U.S. Bank’s
petition to intervene is a collateral order, Dunleavy compares this case to In
re J.S., 980 A.2d 117 (Pa. Super. 2009), wherein this Court addressed the
question of whether an order granting foster parents’ petition to intervene in
a dependency proceeding satisfied the collateral order doctrine. In In re J.S.,
this Court explained that “[u]nder the Juvenile Act, standing is a distinctly
legal question that does not address the merits of the adjudication or the
propriety of the permanency goal” and that “the issue of standing is so
significant in dependency proceedings that Pennsylvania jurisprudence has
developed case law specifically outlining the narrow class of participants that
are entitled to standing in dependency proceedings.” Id. at 121. Unlike In
re J.S., this matter is not a dependency proceeding, nor are the claims at
issue subject to the Juvenile Act. Therefore, we conclude that In re J.S. is
factually and legally inapposite.

                                           -7-
J-A15040-22


      As explained above, the failure to satisfy any element of the collateral

order doctrine requires rejection of the claim. See Whetzel, 860 A.2d at

1117. Because Dunleavy has not established that the portion of the order

granting U.S. Bank’s petition to intervene satisfies the first element of the

collateral order doctrine, we conclude that it is not appealable under Rule

313(b). Therefore, we quash the appeal as it relates to the portion of the

order granting U.S. Bank’s petition to intervene.

      As this Court lacks jurisdiction to consider the instant appeal, we quash

the appeal.

      Appeal quashed.

      Judge Kunselman joins in this memorandum.

      Judge Bowes concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/19/2022




                                     -8-